COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                 NO. 02-11-00341-CV


JASMINE MONTGOMERY                                             APPELLANTS
AND ATTORNEY SONYA
CHANDLER ANDERSON

                                          V.

WANDA MATTUCCI                                                    APPELLEE


                                      ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                      ------------

                          MEMORANDUM OPINION1
                                      ------------

      The trial court granted Appellee Wanda Mattucci’s motion for sanctions,

and Appellants Jasmine Montgomery and Sonya Chandler Anderson filed their

notice of appeal of this order while a motion for summary judgment remained

pending in the trial court.



      1
       See Tex. R. App. P. 47.4.
      On September 1, 2011, we notified the appellants of our concern that we

lacked jurisdiction over the appeal because the July 29, 2011 order did not

appear to be final or to be an appealable interlocutory order, and we informed

them that their appeal was subject to dismissal for want of jurisdiction unless they

or any party desiring to continue the appeal filed with the court a response

showing grounds for continuing the appeal on or before September 12, 2011.

See Tex. R. App. P. 42.3(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001); Byrd v. Byrd, No. 02-07-00404-CV, 2008 WL 204511, at *1 (Tex.

App.—Fort Worth Jan. 24, 2008, no pet.) (mem. op.) (dismissing attempted

appeal because sanctions order was neither a final judgment or an appealable

interlocutory order). We sent another notice on September 14, 2011, giving the

appellants until September 26, 2011, to file a response showing grounds for

continuing the appeal. Having received no response from the appellants, we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                   PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: October 13, 2011




                                         2